Citation Nr: 1804733	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative arthritis and, if so, whether the claim should be allowed.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of an injury of the right foot and, if so, whether the claim should be allowed.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder, to include conjunctivitis, and, if so, whether the claim should be allowed.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disorder, to include asthma and, if so, whether the claim should be allowed.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for colonic polyps and diverticulitis and, if so, whether the claim should be allowed.  

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder, to include spina bifida occulta and, if so, whether the claim should be allowed.  

7.  Entitlement to an effective date for service connection for posttraumatic stress disorder (PTSD) prior to March 23, 2007.  

8.  Entitlement to a rating in excess of 50 percent for PTSD prior to July 22, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to March 1969.  He had one year of foreign service and was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Historically, the Veteran was notified by RO letter of September 22, 2010 of a rating denying reopening of claims for service connection for a right foot disorder, multiple joint arthralgia, a bilateral eye disability, a respiratory disability, and colonic polyps and diverticulosis.  He was notified by RO letter of October 26, 2010 of a rating decision that month denying service connection for a back disorder, including spina bifida occulta.  He did not appeal either rating decision.  

The Veteran and J. R. testified at a videoconference before the undersigned Veterans Law Judge (VLJ) in November 2016 and a transcript is of record.  The Veteran was provided a period of 60 days thereafter within which to submit additional evidence.  

At the videoconference it was explained to the Veteran, at pages 6 and 7, that an alternative means of obtaining an earlier effective date for service connection for PTSD was if there was clear and unmistakable error (CUE) in a prior rating decision which denied an original claim or an application to reopen a claim for service connection for PTSD.  However, this requires that there be, unlike in this case, an allegation of specific error in a specific rating decision and, additionally, it necessitates the application of different legal criteria than the issue now presented to the Board.  In this regard, a February 1985 Board decision denied service connection for an acquired psychiatric disorder, including PTSD, which subsumes any prior rating decision denying that claim.  While the Board has original jurisdiction of motions to revise a past Board decision on the basis of CUE, there have been subsequent rating decisions denying reopening of the claim for service connection for an acquired psychiatric disorder, including PTSD, and these rating decisions have not been subsumed by the 1985 Board decision and are final.  In turn, this requires initial RO adjudication as to any CUE in such prior rating decisions.  At the videoconference it was noted that this matter would be referred to the RO for initial consideration.  38 C.F.R. § 19.9(b).  

In June 2017 the RO issued a statement of the case (SOC) as to a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), noting that the Veteran had initiated an appeal from a July 2014 rating denying that claim by filing a notice of disagreement (NOD) later that same month.  However, as yet no VA Form 9 has been received which would perfect an appeal as to that claim.  

Also, at the 2016 videoconference the Veteran raised an issue of entitlement to "back pay" for his service-connected coronary artery disease (CAD) (which was previously denied by an unappealed December 2012 rating decision).  See page 6.  This did not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  In VA Form 21-4138, Statement in Support of Claim, received on September 25, 2017, the Veteran requested earlier effective dates for headaches, a back disorder, and a disorder of the colon.  However, service connection is not in effect for these disorders.  He also claimed an earlier effective date for service connection for PTSD but this is a matter which is addressed herein.  Additionally, he requested an earlier effective date for his service-connected connection for coronary artery disease (CAD).  Subsequently, by RO letter of October 13, 2017 he was informed that his correspondence indicating that he would like to file a claim for benefits had been received and he was informed that for VA to begin processing his claims, he had to submit an application for benefits.  If he did not feel ready to submit such claims, he could submit an intent to file identifying the general benefit(s) he was are seeking.  If a completed application is received within one year from the date that a complete intent to file is received and VA decides that he was entitled to VA benefits, he could be compensated from the date VA received his complete intent to file.  He was instructed to complete, sign, and return a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, and as to how to submit an Intent to File; and that no further action would be taken by VA until VA received his completed application for benefits or completed intent to file.  As yet, no further correspondence has been received.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Conflict and is presumed to have been exposed to herbicidal agents.   

2.  The Veteran was notified in September 22, 2010 of a rating denying reopening of claims for service connection for a right foot disorder, multiple joint arthralgia, a bilateral eye disability, a respiratory disability, and colonic polyps and diverticulosis; and he was notified by RO letter of October 26, 2010 of a rating decision that month denying service connection for a back disorder, including spina bifida occulta.  He did not appeal either rating decision, and the September and October 2010 rating decisions are final.  

3.  The evidence pertaining to the Veteran's claims for service connection for degenerative arthritis submitted subsequent to the September 2010 rating decision does not constitute new and material evidence and is not sufficient to reopen the claim.  

4.  The evidence pertaining to the Veteran's claims for service connection for residuals of an injury of the right foot submitted subsequent to the September 2010 rating decision does not constitute new and material evidence and is not sufficient to reopen the claim.  

5.  The evidence pertaining to the Veteran's claims for service connection for a bilateral eye disorder, including conjunctivitis, submitted subsequent to the September 2010 rating decision does not constitute new and material evidence and is not sufficient to reopen the claim.  

6.  The evidence pertaining to the Veteran's claims for service connection for a respiratory disorder, including asthma, submitted subsequent to the September 2010 rating decision does not constitute new and material evidence and is not sufficient to reopen the claim.  

7.  The evidence pertaining to the Veteran's claims for service connection for colonic polyps and diverticulitis, submitted subsequent to the September 2010 rating decision does not constitute new and material evidence and is not sufficient to reopen the claim.  

8.  The evidence pertaining to the Veteran's claims for service connection for a low back disorder, to include spina bifida occulta, submitted subsequent to the October 2010 rating decision does not constitute new and material evidence and is not sufficient to reopen the claim.  

9.  A February 1985 Board decision denied service connection for an acquired psychiatric disorder; and the Veteran filed a notice of disagreement (NOD) to a November 1994 rating denying reopening of that claim but after a July 1995 statement of the case (SOC) he did not perfect an appeal by filing a Substantive Appeal; and after being notified by RO letter of July 7, 1999 rating denying reopening of that claim he did not appeal that decision and no additional service records have been received.  

10.  In the interim between the July 1999 denial of reopening of the claim for service connection for PTSD and receipt of another application to reopen that claim on March 23, 2007, there was no other application to reopen that claim.  

11.  The Veteran's most recent application to reopen the claim for service connection for PTSD was received on March 23, 2007 which was granted by a September 2010 rating decision and assigned an initial 30 percent disability rating; which was retroactively increased to 50 percent by a May 2013 rating decision. 

12.  The Veteran was notified of the May 2013 rating assigning a 50 percent rating for PTSD but he did not appeal that decision; and the May 2013 rating decision is final.  

13.  A 100 percent schedular rating for PTSD was assigned by a July 2014 rating decision effective July 22, 2013, date of claim for an increased rating.  

14.  During the interim between the May 2013 rating decision retroactively assigning a 50 percent rating for PTSD and receipt on July 22, 2013 of a claim for an increased rating there was no formal or informal claim for an increased rating for PTSD.  


CONCLUSIONS OF LAW

1.  The September and October 2010 rating decisions that denied service connection for right foot disorder; a bilateral eye disorder; multiple joint arthralgia; colonic polyps; a respiratory disorder, including asthma; and a back disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1003 (2017).  

2.  The evidence submitted since the September and October 2010 rating decisions denying reopening of claims for service connection for right foot disorder; a bilateral eye disorder; multiple joint arthralgia; colonic polyps; a respiratory disorder, including asthma; and a back disorder, is not new and material for the purpose of reopening those claims.  38 U.S.C.A. §§ 1110, 1112, 1113, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 20.200, 20.201, 20.302, 20.1103 (2017).  

3.  The Veteran was notified in July 1999 of a rating decision that month denying reopening of a claim for service connection for PTSD, which he did not appeal, and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1003 (2017).  

4.  The Veteran's most recent application to reopen the claim for service connection for PTSD was received on March 23, 2007, which is the proper effective date for the grant of service connection for that disability.  38 U.S.C.A. §§ 5108, 5110, 7104(b) (West 2002); 38 C.F.R. §§ 3.140(a), 3.155, 3.157, 3.400, 20.302, 20.1103, 20.1104, 20.1105 (2017).  

5.  The unappealed rating decision of May 2013, of which the Veteran was notified, retroactively assigning no more than a 50 percent rating for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1003 (2017).  

6.  The Veteran's most recent claim for an increased rating, prior to the July 2014 rating granting a 100 percent disability rating, was received no earlier than July 22, 2013.  38 U.S.C.A. §§ 5108, 5110, 7104(b) (West 2002); 38 C.F.R. §§ 3.140(a), 3.155, 3.157, 3.400, 20.302, 20.1103, 20.1104, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  By various RO letters in June, July and September 2010, VA's duty to notify was satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Previously, in providing VCAA required notice of information as to the reason or reasons for a prior denial, i.e., which element or elements were not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there is no requirement to provide notice of the reason or reasons for the prior denial.  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file, as are VA outpatient treatment (VAOPT) records.  As to the applications to reopen previously denied claims for service connection, under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159 (c)(4)(iii).  Because the Board finds that new and material evidence has not been submitted to reopen all these claims, the duty to assist does not include providing VA nexus examinations as to these claims.  

Testimony was rendered in support of the claims at a November 2016 videoconference before the undersigned VLJ.  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  See 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam). Also, there is no allegation of any deficiency with respect to the 2016 videoconference, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As to the claim for a higher rating for PTSD, the Veteran was afforded a VA examination.  See 38 C.F.R. § 3.159.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examination is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Moreover, the factual information obtained in the examination is not determinative in this case.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.


Principles of Service Connection

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under 38 C.F.R. § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Presumptive Provisions for Herbicide Exposure

VA regulations provide that a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era, i.e., from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not so exposed.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These presumptive diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarct.  

In this case, the Veteran is already service-connected for coronary artery disease (CAD) on the basis of having been presumptively exposed to herbicides during military service in the Republic of Vietnam during the Vietnam Conflict.  

However, while these presumptive provisions apply to a number of other diseases, particularly various forms of cancer, they do not apply to such diseases as arthritis, conjunctivitis, asthma, colonic polyps, diverticulitis, spina bifida occulta, or to residuals of physical injuries.  

Reopening

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material. 

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Under 38 C.F.R. § 3.156(c) the receipt of additional relevant service records will be cause to reconsider a prior rating decision denying a service connection claim.  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Although notified of the February 1985 Board denial of service connection for an acquired psychiatric disorder, including PTSD, the Veteran did not appeal that Board decision.  See 38 C.F.R. § 20.200. 

The Veteran filed an NOD to a November 1994 rating denying reopening of service connection for PTSD but after a July 1995 SOC he did not perfect an appeal by filing a Substantive Appeal.  Thus, the November 1994 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2017).  

Most recently, after being notified by RO letter of July 7, 1999 of a rating denying reopening of the claim for service connection for PTSD the Veteran did not appeal that decision and no additional service records have been received.  

Thereafter, the Veteran's application to reopen the claim for service connection for PTSD was granted in a September 2010 rating decision which assigned an initial 30 percent rating, all effective as of the date of receipt of an application to reopen the claim for service connection for PTSD on March 23, 2007.  

The Veteran's applications to reopen the other claims for service connection which are on appeal were denied in rating decisions in September and October 2010.  Although the Veteran was notified of those decisions he did not appeal.  

No new STRs have been received.  38 C.F.R. § 3.156(c).  Also, no new and relevant clinical or other records, including VA treatment records, were received within one year of the notice of the September and October 2010 RO denials.  As a result, those RO's decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b) and (c), 20.200, 20.201, 20.302, 20.1103.  Accordingly, and regardless of a determination by the RO as to reopening, the claim may now be considered on the merits only if the Board finds that new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran applied to reopen these claims. 

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id. 

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination (not service connection) if the claim were to be reopened.  

Background

The Veteran's 1966 examination for service entrance was negative.  

On July 11, 1967, the Veteran complained of back pain.  He had hurt his back in January 1966 while working as a carpenter's helper.  His back was tender.  On July 12, 1967, he complained of back pain.  It was recorded that he had had backaches for ten years.  An examination of his back revealed exaggerated tenderness to the right L4 area.  

On July 25, 1967, the Veteran complained of back pain.  On July 31, 1967 it was noted that he had a history of injury to the lumbar spine several year ago, and he now complained of occasional back pain with left sided radiation.  Physical examination revealed full range of motion with no spasm or local tenderness.  Straight leg raising was negative.  On August 1, 1967, an X-ray revealed the Veteran's lumbar spine was normal except for the presence of spina bifida occulta of S1.  

On August 2, 1967 it was noted that he had had physical therapy for three days for consisting of an ice massage to the low back for 10 minutes followed by flexion exercises.  He had good range of motion when exercising and thought he could continue training.  

On November 8, 1967, the Veteran had an upper respiratory infection (URI).  

In November 1968, the Veteran was seen for vague left eye problems of easy drooping and squinting.  After a clinical evaluation, the examiner's impression was that the Veteran's eyes were normal.  

The Veteran's separation examination in March 1969 revealed that his spine was normal.  He stated that his present health was good.  

A private medical report in April 1972 reflects that while using a grinder a piece of metal flew into the Veteran's right eye.  In July 1972, he had a viral URI.  

Private treatment records show that the Veteran was assessed as having myalgia of questionable etiology in April 1973.  

A VA examination in February 1983 revealed the Veteran had a normal back curvature and a level pelvis.  Range of motion was full and complete in all planes.  

At an RO hearing in November 1983 the Veteran testified that on July 12, 1967, he had a blackout, and passed out, while doing calisthenics, after which he was seen at a dispensary.  An acquaintance testified that after service the Veteran had been in a motorcycle accident that almost killed him.  Page 39.  A service comrade, who had been with the Veteran during basic training, testified that during basic training the Veteran passed out from heat exhaustion and fell, for which he was treated.  Page 45.  

The Veteran underwent VA hospitalization in September and October 1982 for psychiatric purposes.  

During a VA Agent Orange examination in November 1982, the Veteran reported that he had been in the field in Vietnam, and could have been exposed to Agent Orange.  No physical examination was performed. 

During the neurologic part of a February 1983 VA examination the Veteran's visual acuity was adequate to permit him to read ordinary newsprint at a distance of 20 inches with each eye.  Visual fields were full, bilaterally, to gross confrontation.  Fundus examination showed the media to be clear, bilaterally, and the discs to be sharply outlined, bilaterally.  No retinopathy was noted.  His pupils were round, regular, equal and reactive to light.  Accommodation was not tested.  Strabismus was not present and nystagmus was not present and could not be elicited.  

On VA examination in February 1983, the Veteran related that he had a scaling eruption on his feet.  On examination his feet were noted to be fairly clear.  There was evidence of fungus in the right great toenail and right fifth toenail, as well as the left great toenail and left fifth toenail.  The impressions were chronic tinea cruris, tinea pedis, and onychomycosis.  

On VA psychiatric examination in March 1984 a review of records indicated that the Veteran had a blackout while in basic training at Ft. Polk, La.  

In June 1998 Dr. J. D. reported having first seen the Veteran in April 1970.  He was seen for chest pain in 1979.  

VA medical records show that the Veteran complained of multiple joint pain and stiffness in 1998 and had been diagnosed with arthralgia.  A subsequent X-ray revealed he had acromioclavicular (AC) joint degenerative changes in his left shoulder.  

VA treatment records show that the Veteran had been followed for complaints of a spastic colon, diverticulitis, and ulcerative colitis since December 1998.  

VA medical records also reveal that in 2000 the Veteran complained of shortness of breath (SOB) with moderate exertion, and he again had such complaints during treatment thereafter.  Also, VA medical records show that he was referred to the eye clinic for complaints of decreased visual acuity.  

VA X-rays of the Veteran's feet in August 2006 revealed marked bilateral pes planus deformities primarily involving the medial arch.  

On VA examination in 2007 an examiner found that the Veteran had normal ocular health with dry eye syndrome in both eyes.

On VA examination in April 2007 the Veteran related having had the onset of low back pain in 1967 while stationed at Ft. Polk which followed AIT training as well as physical training activities.  He also relates one injury episode which he described as a fall to the back while climbing wooden fences, after which he was treated but no specific diagnosis was given.  He stated that symptoms had continued following military discharge.  He now complained of radiating low back pain.  After an examination the diagnosis was degenerative joint disease (DJD)/degenerative disc disease (DDD) of the lumbar spine with chronic SI radiculopathy of the right lower extremity.  

As to whether the Veteran's present back complaints were related to remote back complaints in the military, the examiner felt that the Veteran's present back complaints were more likely related to aging and occupational stresses.  A review of the claim file noted back complaints in the mid-1960s which was followed by normal back examinations.  He had a normal back examination on VA examination in 1983.  There were several Primary Care notes in the interim without back complaints noted and the subsequent years were void of back complaints, until recent years.  It was the examiner's medical opinion that the remote back pain in the military resolved itself without evidence of residuals based on a normal [separation] examination and the absence of complaints over the ensuing years.  Therefore, the Veteran's recent back complaints were more likely related to aging and occupational stresses which were confirmed with X-ray studies.  The examiner was of the opinion that the Veteran's present back complaints were not related to his back complaints in the military for these reasons.

On a colonoscopy in July 2007, diverticulosis was found throughout the Veteran's sigmoid and descending colon.  Also, polyps were found and removed.  

New Evidence

Additional evidence of record, including clinical records from the Social Security Administration (SSA) demonstrates the continued existence of the disabilities as to the claims for which reopening of service connection is sought.  

On VA examination in December 2012, after a review of the claim file it was opined that the Veteran's asthma was less than not incurred by Agent Orange exposure in Vietnam or that it was secondary to the Veteran's service-connected coronary artery disease (CAD).  The rationale was that there was no medical knowledge which would corroborate that Agent Orange would result in the delayed onset of asthma until it was diagnosed in 2006.  Also, his ejection fraction, as determined in 2008, was such that he did not have "cardiac asthma" due to his service-connected heart disorder.  

At the November 2016 Board videoconference the Veteran testified that he was injured in boot camp.  He had had a heat stroke and almost died.  Page 3.  He was exposed to Agent Orange in Vietnam.  Page 4.  In Vietnam he got hurt all the time.  Page 9.  "So I feel like everything that I've applied for has definitely got to do with Agent Orange and the living conditions."  Page 10.  This included the respiratory condition, asthma and the bilateral eye condition, right foot disability, and the colon polyps and the diverticulosis.  Page 10.  He testified that when he had entered military service he had had spina bifida, which had been diagnosed later during service and he had injured his back during service when he had heat stroke during boot camp.  Page 12.  

Analysis

The Veteran's primary assertion in the reopening context is that he believes that all of the disabilities for which reopening of service connection is sought are related to or caused by his inservice exposure during his service in Vietnam to herbicidal agents, and particularly Agent Orange.   

In this regard, it is undisputed that the Veteran served in Vietnam during the Vietnam conflict and, as such, in accordance with 38 C.F.R. § 3.307(a)(6)(iii) he is presumed to have been exposed to herbicidal agents, including Agent Orange.  However, none of the disabilities for which reopening of service connection is sought are presumed to be due to inservice exposure to herbicidal agents, including Agent Orange.  Even without consideration of this presumption, the Veteran has not submitted any competent evidence that his claimed disabilities are in any manner related to or caused by inservice exposure to herbicidal agents, including Agent Orange.  

The Veteran may believe that his claimed disabilities are related to his inservice exposure to herbicidal agents, including Agent Orange and, as noted, as a layperson he may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  However, here, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Jandreau, Id.; Woehlaert, Id.  

Also, the additional evidence, including his testimony, describing the circumstances of an inservice back injury is merely repetitive or a recapitulation of his earlier statements.  As such, this evidence is not new.  

Accordingly, the Board must find that the additionally submitted evidence is not new and material for the purpose of reopening the claims for service connection for degenerative arthritis; residuals of an injury of the right foot; a bilateral eye disorder, including conjunctivitis; a respiratory disorder, including asthma; colonic polyps and diverticulitis; and a low back disorder, including spina bifida occulta.  

Effective date for service connection for PTSD prior to March 23, 2007

Generally, the effective date for a grant of service connection is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, it is neither asserted nor shown that the Veteran filed an original claim for service connection for a psychiatric disorder within one year of his March 1969 discharge from active service.  

The Veteran has reported having filed his original claim for service connection for a psychiatric disorder in 1981.  Following RO denial of that claim, on appeal a February 25, 1985 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD.  No additional relevant service records have been received.  Accordingly, the February 1985 Board decision denying service connection for PTSD is final.  

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 20.1104, 20.1105. 

However, a Board decision does not subsume subsequent RO rating decisions.  In this case the Veteran was notified by RO letter of November 1994 of a rating decision that month which denied reopening of a claim for service connection for PTSD.  The Veteran initiated an appeal from that November 1994 rating decision by filing an NOD in June 1995.  Then, an SOC was issued in July 1995 as to that matter but the appeal was never perfected by filing a Substantive Appeal, VA Form 9 or equivalent.  Accordingly, the November 1994 rating decision is also final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2017).  

Thereafter, the Veteran was notified by RO letter of July 7, 1999 of a rating decision that month which again denied reopening of the claim for service connection for PTSD.  However, the Veteran did not initiate an appeal by filing an NOD.  New service records have not been received, and new and material evidence was not received within one year of notification of the July 1999 rating decision.  

In this instance, the record does not reflect that the award of service connection for PTSD was premised in any way on service records not previously associated with the Veteran's earlier claim.  38 C.F.R. § 3.156(b) and (c).  

Significantly, former 38 C.F.R. § 3.157 allowed a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims.  

Here, following the July 1999 RO denial of reopening the claim for service connection for PTSD there was no application to reopen the claim for service connection for PTSD prior to March 23, 2007.  

In this regard, a January 18, 2007 VA outpatient treatment record from a VA Mental Health Clinic noted that the Veteran had insight into his not wanting to face his memories of Vietnam "and now wants to file for compensation."  A January 22, 2007 letter from a VA clinician stated that as to PTSD "[h]e is now prepared to seek compensation and face his memories."  

While the foregoing VA clinical records indicate an intent on the part of the Veteran to seek to reopen his claim for service connection for PTSD, it was not until receipt on March 23, 2007, of his VA Form 21-4138, Statement in Support of Claim, that a formal application was received to reopen the claim for service connection for PTSD.  In fact, in that March 23, 2007 statement he specifically reported that "I would like to reopen my claim for S/C [service connection] PTSD."   

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a claimant has not previously been granted service connection, VA's receipt of medical records cannot be construed as an informal claim.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34 - 35 1998).  Further, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  As set out above, the relevant regulation requires that a claim, or at least some application that reasonably viewed can be considered a claim, be filed.  

Subsequently, a September 2010 rating decision granted service connection for PTSD, which was assigned an initial 30 percent disability rating, all effective as of the most recent application to reopen that claim which was received on March 23, 2007.  

In any event, because the Veteran did not appeal the July 1999 rating decision which denied service connection for PTSD and did not appeal the effective date of March 23, 2007 set by the September 2010 rating decision which granted service connection for PTSD, those rating decisions are final.  As such they are a bar to an earlier effective date in the absence of clear and unmistakable error (CUE) under 38 C.F.R. § 3.105(a).  See also 38 U.S.C.A. § 7105(c) (an unappealed rating action is final); 38 C.F.R. §§ 3.104(a) (a rating action is final), 20.302(a) (without timely filed NOD a rating decision is final) and 20.1103 (properly notified unappealed rating decision if final).  As noted, the matter of any motion to revise a prior rating decision which predates the 1985 Board decision has been referred to the RO and is not now a matter for consideration before the Board.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006) it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  Although there are exceptions to the rule of finality and the application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See id. at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final VA decision).  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran applied to reopen the claim for service connection for PTSD on March 23, 2007.  Thus, even if the date of entitlement is prior to March 23, 2007, it is the latter date, as the date of receipt of the application to reopen the claim for service connection for PTSD, which must govern.  

The Board finds that during the interim between the July 1999 rating decision denying reopening of the claim for service connection for PTSD an March 23, 2007, the date of receipt of the Veteran's most recent application to reopen the claim for service connection for PTSD, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for PTSD.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for PTSD is March 23, 2007, the date the Veteran's application to reopen the claim for service connection was filed.  See 38 C.F.R. §§ 3.114(a), 3.400. 

In sum, the Veteran applied to reopen the claim for service connection for PTSD on March 23, 2007.  Thus, even if the date of entitlement is prior to March 23, 2007, it is the later date, as the date of receipt of the application to reopen the claim for service connection for PTSD which must govern.  Accordingly, an effective date prior to March 23, 2007, for service connection for PTSD is not warranted.  

A rating in excess of 50 percent for PTSD prior to July 22, 2013

The effective date of an award for an increased rating shall be the date of receipt of the formal or informal claim, or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, whichever is later.   38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  Stated conversely, the effective date of an increased rating is the date of ascertainable increase or date of receipt of formal or informal claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization or by a VA examination after the claim is filed).  

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase; otherwise, the proper effective date is the date of receipt of the formal or informal claim.   Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Background

A September 2010 rating decision granted service connection for PTSD, which was assigned an initial 30 percent disability rating, all effective as of the most recent application to reopen that claim which was received on March 23, 2007.  

A May 28, 2013 rating decision granted an increased rating from the 30 percent rating for PTSD to 50 percent, retroactively to the initial grant of service connection for PTSD as of March 23, 2007.  The Veteran was notified of this rating decision by RO letter of June 25, 2013.  

Received on July 22, 2013, was a VA Form 9, by which the Veteran perfected an appeal as to his claim for an earlier effective date for service connection for PTSD.  This was also construed by the RO to be a claim for an increased rating for service-connected PTSD.  

A July 2014 rating decision granted a 100 percent schedular rating for service-connected PTSD, effective July 22, 2013, the date of the receipt of a claim for an increased rating.  

Analysis

A noted above, a rating decision is final unless an appeal is initiated within one year from the date of notification thereof.  

In this case, following the July 2014 rating decision granting a 100 percent rating for service-connected PTSD (based on a March 24, 2014 VA examination report noting total occupational and social impairment), the Veteran seeks to have it made effective retroactively.  However, this would require that the finality of the May 28, 2013 rating granting a 50 percent rating retroactively be vitiated.  

If the Veteran had disagreed with the initial, although retroactive, assignment of an initial 50 percent disability rating for PTSD he could have, and should have, appealed the May 2013 rating decision by filing an NOD within one year of the June 25, 2013 notification of that decision.  However, he did not do so.  Thus, that rating decision is final in the absence of clear and unmistakable error (CUE, as explained above).  Even if there were an allegation of CUE in the May 2013 rating decision, this is a separate matter requiring the application of different law and regulations than those applicable to appeals of a rating decision with respect to the assignment of a particular disability rating.  

While the Veteran's VA Form 9, received on July 22, 2013, was construed by the RO to be a "new" claim for an increased rating, a claim is not the same as an NOD.  In that VA Form 9 the Veteran stated that "the PTSD grant should have an effective date should be back to 1983 not 2007.  I had a diagnosis in 1983."  No reference was made to any disagreement with the evaluation of 50 percent assigned for PTSD.  

A claim for a rating increase received within the one-year appeal period of an original rating decision is not, as a matter of law, an NOD with the initial rating assigned.  The "Court has not held that a claim for an increased rating is to be construed by VA as an NOD."  Voracek v. Principi, No. 00-1574, slip op. at 5 (U.S. Vet. App. May 13, 2004) (nonprecedential single-Judge order).  

Accordingly, the Board finds that the May 2013 rating decision is final and, as such, an effective date prior to the receipt of the claim for an increased rating, on July 22, 2013 is not warranted.  Indeed, the current effective date is more favorable to the Veteran than March 24, 2014.


ORDER

New and material evidence not having been received, the claims of entitlement to service connection for degenerative arthritis; residuals of an injury of the right foot; a bilateral eye disorder, to include conjunctivitis; a respiratory disorder, to include asthma; colonic polyps and diverticulitis; and a low back disorder, to include spina bifida occulta, the application to reopen those claims is denied.  

An effective date for service connection for PTSD prior to March 23, 2007 is denied.  

A rating in excess of 50 percent for PTSD prior to July 22, 2013, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


